CUDAHY, Circuit Judge,
Concurring in part.
Since I have no quarrel with the majority opinion as a technical matter (although there remains some ambiguity about compliance with this court’s mandate)**, I write separately to put matters in what seems to me an appropriate context. In that connection, I would point out that I have been a member of the decisional panel here from the outset.
In the first round of this litigation, the Tax Court succeeded (over my dissent) in concealing from this court the report of the Special Trial Judge (STJ Report) until *621forced, to furnish it by the Supreme Court. See Ballard v. Commissioner, 544 U.S. 40, 125 S.Ct. 1270, 161 L.Ed.2d 227 (2005). In the second round, under appellate compulsion, the Tax Court produced the STJ Report but arbitrarily rejected its findings. See Kanter v. C.I.R., 590 F.3d 410 (7th Cir.2009). In this — the third round — the Tax Court is apparently attempting to deny the STJ Report its normal place as the controlling document in this case. From all appearances, the Tax Court is not a graceful loser and I can appreciate the dissatisfaction of the prevailing litigant with the Tax Court’s response to correction. However, I agree that this dissatisfaction is not an adequate basis for jurisdiction in this instance.

 The ambiguity derives from the multiple controlling documents in Tax Court cases. A Tax Court opinion is ordinarily followed by a "decision,” which is a computation of tax liability in accordance with the opinion. See generally Tax Court Rule 155. Our 2009 mandate directed the Tax Court to use the STJ Report as the Tax Court’s "decision.” Ignoring that mandate, then, would seem to result in an improper calculation of tax liability. But as described above, the parties on remand stipulated to the extent of the taxpayer’s tax liability, and the taxpayer is raising no argument related to the amount of his liability. Instead, he is complaining that the STJ Report was not given the prominence that a Tax Court opinion ordinarily is.